In an action, inter alia, to recover damages for personal injuries, etc., the defendant appeals from an order of the Supreme Court, Kings County (Rappaport, J.), dated August 5, 1999, which denied its motion pursuant to CPLR 3126 to dismiss the complaint.
Ordered that the order is affirmed, with costs.
The Supreme Court properly denied the defendant’s motion pursuant to CPLR 3126 to dismiss the complaint which was based on the plaintiffs’ alleged spoliation of evidence (see, Gallo v Bay Ridge Lincoln Mercury, 262 AD2d 450; Popfinger v Terminix Intl. Co. Ltd. Partnership, 251 AD2d 564; see also, Prasad v B.K. Chevrolet, 184 AD2d 626). Bracken, J. P., Santucci, Altman and Florio, JJ., concur.